DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

SDC INVESTMENT PROPERTIES, LLC, SPAZIO DI CASA, LLC, SPAZIO
          DI CASA, INC., and ITALIAN MOBILITY, LLC,
                          Appellants,

                                      v.

     LLOYD'S UNDERWRITERS AT LONDON a/k/a CERTAIN
 UNDERWRITERS AT LLOYDS INSURANCE GROUP, INC., COASTAL
      INSURANCE GROUP, INC., and MARIA L. MARTINEZ,
                       Appellees.

                               No. 4D18-1193

                               [April 18, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Raag Singhal, Judge; L.T. Case No. CACE15-22080.

  Jason H. Haber of Haber/Blank, LLP, Fort Lauderdale, and Walter G.
Campbell and Kelley B. Stewart of Krupnick Campbell, Et al., Fort
Lauderdale, for appellants.

   Neil Rose of Bernstein, Chackman, Liss, Hollywood, for appellee Coastal
Insurance Group, Inc, and Maria L. Martinez. Robert A. Stok, Brian H.
McGuire and Yosef Kudan of Stok Folk + Kon, Aventura.

PER CURIAM.

   Affirmed.

MAY, CIKLIN and KLINGENSMITH, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.